An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title of the application has been amended as follows to better characterize the claimed invention. 

“DEVICE FOR RECEIVING AND ANALYSING A SAMPLE WITH DROP-BY-DROP SOLUTION RELEASE FROM A SEALED CAPSULE”

The following is an examiner’s statement of reasons for allowance: the art of record fails to teach and/or suggest the device or method as claimed with a piercing member that interacts to release the fluid in a drop-by-drop manner.  In particular the only method disclosed in the application includes a piercing member with two piercers place a capillary distance apart so that a drop of fluid is removed by capillary action followed by air replacing it in the buffer capsule allowing a further drop to be removed (see the first paragraph on page 12 of the instant specification).  The only other reference of record in which air is disclosed as entering the capsule as reagent is released is the previously applied Kishioka patent publication (JP 2011-89968) in which piercing members are placed to interact with a frangible membrane for buffer release.  However, it is unclear if such a structure is capable of removing fluid through a drop-by-drop process.  Since there are no alternative embodiments in the instant disclosure that are described as being capable of the drop-by-drop release process, there is little if anything of record in the instant application that shows that applicant has enabled anything beyond the described embodiment in which the drop-by-drop process is described.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797